Citation Nr: 1329010	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  08-05 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and an anxiety disorder. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel  



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran had active service from July 1953 to July 1955, as well as other periods of prior service.  The Veteran was in the Army Reserves from March 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon. 

A Board hearing was scheduled for April 2010; however, the Veteran failed to appear without good cause and his request for a hearing is deemed withdrawn. 

In June 2010, the Board remanded the claim for further development, and in July 2011, the Board denied the claim.  The parties filed a Joint Motion for Remand (Joint Motion) to the United States Court of Appeals for Veterans Claims (Court), which the Court granted in a June 2012 Order.  In February 2013, the Board remanded the claim in compliance with the directives of the Joint Motion.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

When remanding the claim, the Board directed that research must be conducted to determine whether the Veteran's report of serving with the 7th Infantry Division, 31st Regiment, 3rd Battalion, Company B in Korea, from July 1952 to July 1953, while on a classified mission, can be corroborated.  However, research was conducted for only a portion of the designated time frame.  Thus, the claim must be remanded to ensure compliance with the Joint Motion and the Board's remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  Submit a research query to the National Personnel Records Center (NPRC), the U.S. Joint Services Records Retention Center (JSRRC), and the service department to determine the activities and location of the 7th Infantry Division, 31st Regiment, 3rd Battalion, Company B from July 1952 to July 1953.

2.  Following the above, make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor or stressors in service, and, if so, the nature of the specific stressor or stressors.  Specifically, render a finding as to whether the record establishes the existence of a stressor or stressors.   

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


